United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1158
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Clifton Hudson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: October 5, 2017
                              Filed: October 25, 2017
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       In this direct criminal appeal, Clifton Hudson challenges the sentence the
district court1 imposed after he pleaded guilty, pursuant to a written plea agreement,

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
to a robbery charge. His counsel has moved to withdraw and submitted a brief under
Anders v. California, 386 U.S. 738 (1967), challenging his career-offender
designation and arguing that the sentence was unreasonable.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Hudson entered into the plea agreement and the appeal
waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); the argument falls within the scope of the waiver; and no miscarriage
of justice would result from enforcing the waiver, see United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-